I concur in the judgment and in only so much of the foregoing opinion as relates to the failure to prove that the defendant here has violated the provisions of the ordinance in question. I consider that this completely disposes of the question of defendant's guilt or innocence.
I am of the opinion that the recital in the majority opinion with reference to Sections 715.63 and 715.64, Revised Code, that "it would certainly appear that the ordinance is in conflict with such statutory provisions" is a consideration, if not determination, that the ordinance is violative of Section 3 of Article XVIII of the Constitution of the state of Ohio, providing:
"Municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws." *Page 124 
Since there is another and satisfactory ground upon which this court may rest its judgment, and thereby render the constitutional question, thus considered, immaterial to the case, I cannot concur in all that part of the majority opinion dealing with a consideration of whether the ordinance in question conflicts with Sections 715.63 and 715.64 of the Revised Code.